SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

44
CA 14-00319
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF COLONIAL SURETY COMPANY,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

LAKEVIEW ADVISORS, LLC, ET AL., RESPONDENTS,
AND RESOLUTION MANAGEMENT, LLC,
RESPONDENT-RESPONDENT.
(PROCEEDING NO. 1.)
--------------------------------------------
IN THE MATTER OF COLONIAL SURETY COMPANY,
PETITIONER-APPELLANT,

                    V

NEAVERTH ENTERPRISES, LLC, ET AL.,
RESPONDENTS,
ANITA M. HANSEN AND GARY ALBANESE,
RESPONDENTS-RESPONDENTS.
(PROCEEDING NO. 2.)
(APPEAL NO. 2.)


UNDERBERG & KESSLER LLP, BUFFALO (EDWARD P. YANKELUNAS OF COUNSEL),
AND MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP, NEW YORK CITY, FOR
PETITIONER-APPELLANT.

LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (DENNIS C. VACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT RESOLUTION MANAGEMENT, LLC.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered October 4, 2013. The order granted the motion
of respondents Resolution Management, LLC, Anita M. Hansen and Gary
Albanese to strike the jury demand of petitioner and struck the jury
demand.

     It is hereby ORDERED that said appeal from that part of the order
granting relief with respect to respondents Anita M. Hansen and Gary
Albanese is unanimously dismissed, and the order is affirmed without
costs.

     Same Memorandum as in Matter of Colonial Sur. Co. v Lakeview
                                 -2-                            44
                                                         CA 14-00319

Advisors, LLC ([appeal No. 1] ___ AD3d ___ [Feb. 6, 2015]).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court